                            Case 3:20-cv-05640-YGR Document 27 Filed 08/19/20 Page 1 of 2



                      1   Paul J. Riehle (SBN 115199)
                          paul.riehle@faegredrinker.com
                      2   FAEGRE DRINKER BIDDLE & REATH LLP
                          Four Embarcadero Center, 27th Floor
                      3   San Francisco, California 94111
                          Telephone: (415) 591-7500
                      4   Facsimile: (415) 591-7510
                      5   Christine A. Varney (pro hac vice)
                          cvarney@cravath.com
                      6   Katherine B. Forrest (pro hac vice)
                          kforrest@cravath.com
                      7   Gary A. Bornstein (pro hac vice)
                          gbornstein@cravath.com
                      8   Yonatan Even (pro hac vice)
                          yeven@cravath.com
                      9   M. Brent Byars (pro hac vice)
                          mbyars@cravath.com
                     10   CRAVATH, SWAINE & MOORE LLP
                          825 Eighth Avenue
                     11   New York, New York 10019
                          Telephone: (212) 474-1000
                     12   Facsimile: (212) 474-3700
                     13   Attorneys for Plaintiff Epic Games, Inc.
                     14                                UNITED STATES DISTRICT COURT
                     15                            NORTHERN DISTRICT OF CALIFORNIA
                     16                                       OAKLAND DIVISION
                     17

                     18    EPIC GAMES, INC.,                            Case No. 3:20-CV-05640-YGR
                     19                                          Plaintiff, RE-NOTICE OF EPIC GAMES, INC.’S
                                                                            MOTION FOR TEMPORARY
                     20                          vs.                        RESTRAINING ORDER AND ORDER TO
                                                                            SHOW CAUSE WHY A PRELIMINARY
                     21    APPLE INC.,                                      INJUNCTION SHOULD NOT ISSUE
                     22                                       Defendant. Judge Yvonne Gonzalez Rogers
                                                                        Courtroom 1, 4th Floor
                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        RE-NOTICE OF EPIC GAMES, INC.’S                            Case No. 3:20-CV-05640-YGR
  ATTORNEYS AT LAW
   SAN FRANCISCO
                          MOTION FOR TRO AND OSC PI
                            Case 3:20-cv-05640-YGR Document 27 Filed 08/19/20 Page 2 of 2



                      1   TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
                      2          PLEASE TAKE NOTICE that, pursuant to the ORDER RELATING CASES 4:19-cv-

                      3   3074-YGR and 3:20-cv-5640-EMC, Dkt. 24, Epic Games, Inc.’s Notice of Motion and Motion

                      4   for Temporary Restraining Order and Order to Show Cause Why A Preliminary Injunction

                      5   Should Not Issue will now be heard before District Judge Yvonne Gonzalez Rogers, Oakland

                      6   Courthouse, Courtroom 1 – 4th Floor, 1301 Clay Street, Oakland, CA 94612.

                      7   DATED: August 19, 2020                    By:       /s/ Paul R. Riehle
                                                                            Paul R. Riehle
                      8                                                     Faegre Drinker Biddle & Reath LLP
                                                                            Four Embarcadero Center, 27th Floor
                      9
                                                                            San Francisco, CA 94111
                     10                                                     Telephone: (415) 591-7500
                                                                            Facsimile: (415) 591-7510
                     11                                                     paul.riehle@faegredrinker.com
                     12                                                     Christine A. Varney (pro hac vice)
                                                                            Katherine B. Forrest (pro hac vice)
                     13
                                                                            Gary A. Bornstein (pro hac vice)
                     14                                                     Yonatan Even (pro hac vice)
                                                                            M. Brent Byars (pro hac vice)
                     15                                                     Cravath, Swaine & Moore LLP
                                                                            825 Eighth Avenue
                     16                                                     New York, New York 10019
                     17                                                     Telephone: (212) 474-1000
                                                                            Facsimile: (212) 474-3700
                     18                                                     cvarney@cravath.com
                                                                            kforrest@cravarth.com
                     19                                                     gbornstein@cravarth.com
                                                                            yeven@cravath.com
                     20
                                                                            mbyars@cravath.com
                     21
                                                                            Attorneys for Plaintiff Epic Games, Inc.
                     22

                     23

                     24

                     25

                     26

                     27

                     28
  FAEGRE DRINKER
BIDDLE & REATH LLP        RE-NOTICE OF EPIC GAMES, INC.’S             -2-                 Case No. 3:20-CV-05640-YGR
  ATTORNEYS AT LAW
    SAN FRANCISCO
                          MOTION FOR TRO AND OSC PI
